Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is made and entered into as of
this __5_____ day of October, 2017 (the “Effective Date”) by and between
Nutriband, Inc. a Nevada corporation (the “Company” and/or “Nutriband”) and
Edgemark Innovation, an California Corporation. (EMI)

 

NOW THEREFORE, in consideration of the mutual promises and the covenants and
promises hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

SECTION 1.       EXCHANGE OF SHARES.

 

1.1 Exchange. On the terms and subject to the conditions set forth in this
Agreement, at the Closing the Shareholders will sell, convey, transfer and
assign to the Company, and the Company will purchase and accept from the
Shareholders all right, title and interest in and to the issued and outstanding
shares of common stock of EMI owned by Shareholders in exchange for 1,000,000
shares of restricted common stock of the Company.

 

1.2 Assets. As of the date of Closing, the assets of EMI shall consist of the
Contracts, Intellectual Property, Tangible and Intangible Assets and Records and
Documents described in Section 1.2 (a) through (d) hereof (collectively, the
“Assets”), free and clear of all liens.

 

(a) Contracts. All rights and benefits of the Shareholders under all agreements
associated with the Assets, any and all other license and other agreements (if
any), including, without limitation, those set forth on Schedule 1.2 (a).
“Contracts” means all contracts, agreements and other arrangements whether
written or oral, to which EMI is a party as to which the breach,
non-performance, failure to renew, or cancellation could have a material adverse
effect on the Assets.

 

(b) Intellectual Property. All rights, title and interest in and to, all United
States and foreign licenses, copyrights (registered and unregistered) and
copyright applications, and Computer Software and other rights associated with
the foregoing, existing now or in the future with respect to the Assets,
including, without limitation the right to sue for past infringement thereof and
all other proprietary rights that EMI owns, licenses, or possesses the right to
use with respect to the Assets (collectively, the “Intellectual Property”). The
Intellectual Property is listed on Schedule 1.2 (b). “Computer Software” means
all computer source codes, programs, data files, and other software (including
both applications software and operating software), including all machine
readable code, printed listings of code, documentation, and related property and
information relating to the Assets.

 

(c) Tangible and Intangible Assets. All tangible and intangible personal
property rights of EMI in and to the Assets (the “Tangible and Intangible
Assets”), which are reflected on Schedule1.2(c).

 



 

 

 

(d) Records and Documents. All books, records, files, papers, databases, and
other data (whether such information is stored in print, on electronic media, or
pursuant to any audio or video recording) located at EMI’s facilities or
elsewhere in EMI’s custody or control (directly or indirectly), or pertaining to
the Assets, all of which are reflected on Schedule 1.2(d), except that
Shareholder may retain duplicate copies and computer files for the sole purpose
of reference, updating and correction, but for no other purpose.

 

1.3 Closing Date. The closing (“Closing”) shall occur on or before ___________
(the “Closing Date”). The Closing will take place at 10:00 a.m. at
_______________________________________________________________________, or, at
such other date, time and place or manner, as may be agreed upon by the parties.

 

SECTION 2.       PURCHASE PRICE.

 

2.1 Purchase Price. The Company shall convey, transfer, assign 1,000,000
unregistered shares of common stock of the Company (“Common Stock”) as allocated
in Schedule 1.1(A), and one seat of the Board of the Company to be filled by
those listed in Schedule 1.1(B), in exchange for all of the issued and
outstanding shares of common stock of EMI held by Shareholders. The shares of
Common Stock may resold in the future under Rules 144 or 144A under the
Securities Act of 1933 (the “Securities Act”), subject to compliance with all of
the provisions of the Rules. Rule 144 provides that securities may be resold
after a one-year holding period from the date of payment subject to compliance
with the Rule. Among other things, an order to sell the securities may only be
placed after Form 144 has been mailed to the Securities and Exchange Commission,
the securities must be sold to or through a broker-dealer, the volume
limitations must be met (i.e., the greater of 1% of the outstanding shares or
the average weekly trading volume for the four weeks preceding the filing of
Form 144) and there can be no solicitation of any buy orders. Rule 144A applies
to sales to institutions which are “qualified institutional buyers”.

 

2.2 Registration Rights.

 

(a) Piggyback Registration.

 

(i) Each time that the Company proposes for any reason to register any of its
Common Stock under the Securities Act in connection with the proposed offer and
sale of its Common Stock, either for its own account or on behalf of any other
security holder (“Proposed Registration”), other than pursuant to a registration
statement on Forms S-4, S-8 or any similar forms, the Company shall promptly
give written notice of such Proposed Registration to Shareholders, and shall
offer to Shareholders the right to request inclusion of their Common Stock
issued pursuant to the terms of the Agreement in the Proposed Registration.

 

(ii) The Shareholders shall have 30 days from the receipt of such notice to
deliver to the Company a written request specifying the number of shares of
Common Stock that Shareholders intend to sell in the Proposed Registration, as
well as information on Shareholders’ intended method of disposition.

 



 2 

 

 

(iii) If the Proposed Registration by the Company is, in whole or in part, an
underwritten public offering, the Company shall so advise Shareholders and any
request must specify that their Common Stock be included in the underwriting on
the same terms and conditions as the shares of Common Stock otherwise being sold
through underwriters under such registration.

 

(iv) Upon receipt of a written request the Company shall promptly use its best
efforts to cause all such shares of Common Stock held by Shareholders to be
registered under the Securities Act (and included in any related qualifications
or registration under blue sky laws), to the extent required to permit sale or
disposition as set forth in the Proposed Registration.

 

(v) If the offering is to be an underwritten offering, and Shareholders propose
to distribute their shares of Common Stock through such underwritten offering,
Shareholders agree to enter into an underwriting agreement with the underwriter
or underwriters selected for such underwriting by the Company. The Shareholders
may withdraw their Common Stock from such offering at any time until the day
prior to the effective date by written notice to the Company and the managing
underwriter.

 

Notwithstanding the foregoing, if in its good faith judgment the managing
underwriter determines and advises the Company in writing that the inclusion of
the Common Stock issued to Shareholders pursuant to the Agreement in the
underwritten public offering, together with any Common Stock offered by the
Company, would interfere with the successful marketing of such securities, the
managing underwriter may exclude the Common Stock owned by the Shareholder from
the Proposed Registration as long as all shares of Common Stock owned by the
Company’s officers, directors and 5% shareholders are excluded.

 

(b) Preparation and Filing. If and whenever the Company is under an obligation
pursuant to this Agreement to use its best efforts to effect the registration of
any shares of its Common Stock, the Company shall, as expeditiously as
practicable:

 

(i) prepare and file with the Securities and Exchange Commission (the
“Commission”) a registration statement for such securities, and use its best
efforts to cause such registration statement to become and remain effective in
accordance with Section 2(b) hereof;

 

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until the earlier
of (A) the sale of all Common Stock covered thereby or (B) three months after
the effective date of the registration statement, and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all Common Stock covered by such registration statement;

 

(iii) furnish to the Shareholders such number of copies of any prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such holder may reasonably request,
to facilitate the public sale or other disposition of such shares of Common
Stock issued to Shareholders pursuant to this Agreement;

 



 3 

 

 

(iv) use its best efforts to register or qualify the Common Stock covered by
such registration statement under the securities or blue sky laws of New York
and up to three other states that do not impose what is commonly referred to as
merit review (except to the extent provided in Section 2(a)(iv)) and do all
other acts or things which may be necessary or advisable to enable Shareholders
to consummate the public sale or other disposition in such jurisdictions of such
Common Stock; provided, however, that the Company shall not be required to
consent to general service of process for all purposes in any jurisdiction where
it is not then subject to process, qualify to do business as a foreign
corporation where it would not be otherwise required to qualify or submit to
liability for state or local taxes where it is not liable for such taxes;

 

(v) at any time when a prospectus required to be delivered under the Securities
Act, notify Shareholders of the happening of any event as a result of which the
prospectus included in such registration, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing and, at the request of such holder, as
promptly as practicable prepare, file and furnish to such holder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

(vi) if the Company has delivered preliminary or final prospectuses to
Shareholders and after having done so the prospectus is amended to comply with
the requirements of the Securities Act, the Company shall promptly notify
Shareholders and Shareholders, if requested, shall immediately cease making
offers of their Common Stock and return all prospectuses to the Company. The
Company shall promptly provide Shareholder with revised prospectuses and,
following receipt of the revised prospectuses, Shareholders shall be free to
resume making offers of the Common Stock.

 

(c) Expenses. The Company shall pay all expenses incurred in complying with this
Section 2.2, including, without limitation, all registration and filing fees
(including all expenses incident to filing with the NASD Regulation, etc.), fees
and expenses of complying with securities and blue sky laws, printing expenses,
and fees and disbursements of the Company’s counsel; provided, however, that all
underwriting discounts and selling commissions, attorneys’ fees of Shareholders,
if any, and selling expenses applicable to the Common Stock issued to
Shareholders and covered by registration effected pursuant to this Section 2.2
hereof, shall be borne by Shareholders.

 



 4 

 

 

SECTION 3.       REPRESENTATIONS AND WARRANTIES.

 

3.1 Shareholder’s Representations and Warranties. The Shareholders hereby
represents and warrants to the Company, all of which representations and
warranties are true, complete, and correct in all respects as of the date hereof
and will be as of the Closing Date, as follows:

 

(a) Organization and Qualification. EMI is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation. EMI has all requisite power and authority to own those properties
and conduct those businesses presently owned or conducted by it, and is duly
qualified to do business as it is now being conducted and is in good standing as
a foreign corporation in each other jurisdiction where the property owned,
leased or used by it or the conduct of its business makes such qualification
necessary. The copies of the articles of incorporation and bylaws of EMI. which
have been (or will be, at least two days before the Closing Date) delivered to
the Company, are complete and correct and are in full force and effect at the
date hereof.

 

(b) Authorization; No Restrictions, Consents or Approvals. The Shareholders have
full power and authority to enter into and perform this Agreement. This
Agreement has been duly executed by the Shareholders and constitutes the legal,
valid, binding and enforceable obligation of the Shareholders, enforceable
against the Shareholders in accordance with its terms. The execution and
delivery of this Agreement, the exchange of Shares and the consummation by EMI
of the transactions contemplated herein, do not and will not on the Closing Date
(i) conflict with or violate any of the terms of the articles of incorporation
and bylaws of EMI or any applicable law relating to the Shareholders or EMI,
(ii) conflict with, or result in a breach of any of the terms of, or result in
the acceleration of any indebtedness or obligations under, any agreement,
obligation or instrument by which the Shareholders or EMI are bound or to which
any property of the Shareholders or EMI is subject, or constitute a default
thereunder, (iii) result in the creation or imposition of any lien on any of the
assets of the Shareholders or EMI, (iv) constitute an event permitting
termination of any agreement or instrument to which the Shareholders or EMI is a
party or by which any property or asset of the Shareholder or EMI are bound or
affected, pursuant to the terms of such agreement or instrument, or (v) conflict
with, or result in or constitute a default under or breach or violation of or
grounds for termination of, any license, permit or other governmental
authorization to which the Shareholders or EMI, are parties or by which the
Shareholders or EMI may be bound, or result in the violation by the Shareholders
or EMI of any laws to which the Shareholder or EMI may be subject, which would
materially adversely affect the transactions contemplated herein. No
authorization, consent or approval of, notice to, or filing with, any public
body or governmental authority or any other person is necessary or required in
connection with the execution and delivery by the Shareholders of this Agreement
or the performance by the Shareholders of their obligations hereunder.

 

(c) Capitalization. N/A

 

(d) Subsidiaries. EMI has no subsidiaries and does not own any interest in any
corporation, partnership, joint venture, limited liability company, association,
trust or entity. EMI however does own full ownership rights to the brand and
unregistered company puRA.

 

(e) Brokers’ Fees. EMI has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Company could become liable or
obligated.

 

(f) No Operations. N/A

 



 5 

 

 

(g) Assets. EMI has good and marketable title to the Assets, free and clear of
any lien, which Assets are reflected on Schedules 1.2 (a), (b), (c) and (d).
Such Assets are not subject to any Contracts other than those listed on Schedule
1.2 (a).

 

(h) Employees. ________________________

 

(i) Intellectual Property and Tangible and Intangible Assets. EMI owns or
possesses all right, title and interest (or holds valid licenses) to use,
whether or not registered, all Intellectual Property and Tangible and Intangible
Assets . Schedules 1.2 (b) and (c) set forth a complete and accurate list of all
such Intellectual Property and Tangible and Intangible Assets (identifying those
owned and those licensed), including all United States, state and foreign
registrations or applications for registration thereof and all agreements
(including, without limitation, agreements pursuant to which the Shareholder has
granted licenses to third parties to use any Intellectual Property or Intangible
Asset) relating thereto. All actions reasonably necessary to maintain the
registered Intellectual Property and Tangible and Intangible Assets have been
taken by EMI. EMI is not required to pay any royalty, license fee or similar
compensation with respect to the Assets in connection with the current or prior
conduct of its business. The use by EMI of any of the Intellectual Property or
Tangible and Intangible Assets does not violate the proprietary rights of any
other person and no claims have been asserted by any person with respect to the
use of the Assets by EMI. No person is infringing upon the Assets. EMI has taken
reasonable security measures to protect the secrecy, confidentiality and value
of the Intellectual Property. Except as set forth in Schedule 3.1(i), no person,
other than EMI, owns or has any proprietary, financial or other interest, direct
or indirect, in whole or in part, in the Assets. EMI is not a party to any
confidentiality, secrecy or similar agreements with third parties.

 

(j) Disclosure. No statement, representation or warranty by the Shareholders in
this Agreement, including the Schedules hereto, contains any untrue statement of
material fact, or omits to state a material fact, necessary to make such
statements, representations and warranties not misleading. There is no fact
known to the Shareholders which has specific application to the Assets, and, so
far as the Shareholders can reasonably foresee, materially threatens in the
future, the Assets which has not been set forth in this Agreement or the
Schedules hereto.

 

3.2 Company’s Representations and Warranties. The Company hereby represents and
warrants to the Shareholders, all of which representations and warranties are
true, complete, and correct in all respects as of the date hereof and will be as
of the Closing Date, as follows:

 

(a) Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. The Company has all requisite power and authority to own those
properties and conduct those businesses presently owned or conducted by it, and
is duly qualified to do business as it is now being conducted and is in good
standing as a foreign corporation in each other jurisdiction where the property
owned, leased or used by it or the conduct of its business makes such
qualification necessary, except in any case where a failure so to qualify would
not have a material adverse effect on the Company. The copies of the articles of
incorporation and bylaws of the Company, which have been delivered to the
Shareholder, are complete and correct and are in full force and effect at the
date hereof.

 



 6 

 

 

(b) Authorization; No Restrictions, Consents or Approvals. The Company has full
power and authority to enter into and perform this Agreement and all corporate
action necessary to authorize the execution and delivery of this Agreement and
the performance its obligations hereunder has been duly taken. This Agreement
has been duly executed by the Company and constitutes the legal, valid, binding
and enforceable obligation of the Company, enforceable against the Company in
accordance with its terms.

 

(c) Disclosure. No statement by the Company in the documents described in the
receipt attached hereto, contains any untrue statement of a material fact, or
omits to state any material fact, necessary to make such statements, in the
light of the circumstances under which they were made, not misleading. The
Company knows of no material fact which specifically applies to the Company and
(so far as the Company can reasonably foresee) materially threatens the Company
or its business, which has not been disclosed in such documents, or disclosed to
the shareholder.

 

(d) No Broker. The Company has used no broker, and knows of no broker, which may
have a claim against Shareholders for brokerage of this transaction.

 

SECTION 4.       COVENANTS PRIOR TO CLOSING.

 

The Shareholders covenants that, except as otherwise consented to in writing by
the Company, from and after the date hereof until the Closing or the earlier
termination of this Agreement the Shareholders (i) will use reasonable efforts
consistent with past practice to preserve the Assets, (ii) shall not shall not
enter into any contract, lease, license, obligation, indebtedness, commitment,
purchase or sale relating to the Assets; and (iii) shall not enter into or
assume any mortgage, pledge, conditional sale or other title retention
agreement, or permit any Lien to be placed upon the Assets.

 

SECTION 5.       CLOSING.

 

5.1 Conditions to the Company’s Obligations. The obligations of the Company
under this Agreement, (including, without limitation, the obligation to
consummate and effect the exchange of shares), shall be subject to satisfaction
of the following conditions, unless waived by the Company:

 

(a) The Shareholders shall have performed in all material respects all
agreements, and satisfied in all material respects all conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date.

 

(b) All representations and warranties of the Shareholders herein shall have
been true and correct in all material respects when made (or will have been made
true and correct by the Closing Date), shall have continued to have been true
and correct in all material respects at all times subsequent thereto, and shall
be true and correct in all material respects on and as of the Closing Date as
though made on, as of and with reference to such Closing Date.

 



 7 

 

 

(c) There shall not have occurred any material adverse change with respect to
the Assets or Advanced.

 

(d) The Shareholders shall have executed and delivered to the Company all
documents necessary to transfer all issued and outstanding shares of common
stock of Advanced to the Company, as contemplated by this Agreement.

 

(e) The Shareholders shall have delivered to Company an opinion, dated the
Closing Date, substantially in a form reasonably satisfactory to the Company
which shall include the subject matter contained in Section 3.1 (a) (b), (c) and
(g).

 

5.2 Conditions to the Shareholders’ Obligations. The obligations of the
Shareholder under this Agreement, (including, without limitation, the obligation
to consummate and effect the share exchange) shall be subject to satisfaction of
the following conditions, unless waived by the Shareholders:

 

(a) The Company shall have performed in all material respects all agreements,
and satisfied in all material respects all conditions on its part to be
performed or satisfied hereunder, at or prior to the Closing Date.

 

(b) All of the representations and warranties of the Company herein shall have
been true and correct in all material respects when made, shall have continued
to have been true and correct in all material respects at all times subsequent
thereto, and shall be true and correct in all material respects on and as of the
Closing Date as though made on, as of, and with reference to such Closing Date.

 

5.3 The Shareholder’s Closing Documents. At the Closing, the Shareholder shall
deliver to the Company, in form and substance reasonably satisfactory to the
Company, all consents required under the Contracts, and appropriate documents to
effect or evidence the sale, conveyance, assignment and transfer to the Company
of the issued and outstanding shares of common stock of EMI as contemplated
hereby and necessary to place the Company, in full possession and enjoyment of
all issued of outstanding shares of common stock of EMI as contemplated hereby,
including the following:

 

(a) A certificate evidencing the issued EMI outstanding shares of common stock
of EMI, registered in the name of the Company.

 

(b) Copies of EMI’s bylaws and resolutions adopted by the board of directors of
EMI authorizing the execution and delivery of, and performance of the
Shareholder’s obligations under, this Agreement, certified by the Secretary or
an Assistant Secretary of EMI.

 

(c) A certified copy of EMI’s articles of incorporation, including amendments,
if any, together with a certificate of good standing for EMI’s issued by the
Secretary of State of the jurisdiction of its incorporation and dated not more
than 20 business days prior to the Closing Date.

 



 8 

 

 

SECTION 6.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.

 

6.1 Survival of Representations and Warranties and Covenants. The
representations, warranties, covenants, and obligations of the Company and the
Shareholder set forth in this Agreement and in any certificate, agreement, or
instrument delivered in connection with the transactions contemplated hereby,
shall survive the Closing for a period of one year.

 

6.2 Indemnification by the Shareholder. In addition to and not in limitation of
the Shareholder’s indemnification obligations set forth elsewhere in this
Agreement, Shareholder shall, defend, indemnify, and hold harmless the Company
and its affiliates and its respective officers, directors, shareholders, agents
and employees (individually, a “Company Indemnitee” and collectively the
“Company Indemnitees”), from and against any and all claims, losses,
deficiencies, liabilities, obligations, damages, penalties, punitive damages,
costs, and expenses

(including, without limitation, reasonable legal, accounting and consulting
fees), whether or not resulting from third party claims (collectively,
“Losses”), suffered by a Company Indemnitee, which arise out of or result from:

 

(a) any inaccuracy or misrepresentation in or breach of any of the
representations, warranties, covenants or agreements made by the Shareholder in
this Agreement or in any document, certificate or affidavit delivered by the
Shareholder pursuant to the provisions of this Agreement;

 

(b) any obligation, liability, debt or commitment of EMI which is not disclosed
herein, whether or not paid by the Company; and

 

(c) any other matter related to the use or ownership of the Assets prior to the
Closing (including, but not limited to, all acts, omissions and conditions
existing or occurring prior to the Closing for which any of the Company
Indemnitees is alleged to be liable pursuant to any successor or similar theory
of liability).

 

6.3 Indemnification By The Company. The Company shall defend, indemnify and hold
harmless, the Shareholder from and against any and all Losses, suffered by the
Shareholder, which arise out of or result from any inaccuracy or
misrepresentation in or breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in any
document, certificate or affidavit delivered by the Company pursuant to the
provisions of this Agreement.

 

6.4 Indemnification Payments. All indemnity payments, whether by the Company or
the Shareholder, to be made under this Agreement, shall be made in immediately
available funds.

 

6.5 Procedure for Third Party Claims.

 



 9 

 

 

(a) Notice to the indemnifying party shall be given promptly after receipt by
the Shareholder or the Company Indemnitee of actual knowledge of the
commencement of any action or the assertion of any claim that will likely result
in a claim by it for indemnity pursuant to this Agreement. Such notice shall set
forth in reasonable detail the nature of such action or claim to the extent
known, and include copies of any written correspondence or pleadings from the
party asserting such claim or initiating such action. The indemnified party
shall be entitled, at its own expense, to assume or participate in the defense
of such action or claim. If the indemnifying party assumes the defense of such
action or claim, it shall be conducted by counsel chosen by such party and
approved by the party seeking indemnification, which approval shall not be
unreasonably withheld.

 

(b) For actions where the indemnifying party does not exercise its right to
assume the defense, the party seeking indemnification shall assume and control
the defense of and contest such action with counsel chosen by it and approved by
the indemnifying party, which approval shall not be unreasonably withheld. The
indemnifying party shall be entitled to participate in the defense of such
action, the cost of such participation to be at its own expense. The
indemnifying party shall pay the reasonable attorneys’ fees and expenses of the
party seeking indemnification to the extent that such fees and expenses relate
to claims as to which indemnification is payable under Sections 6.2 or 6.3, as
such expenses are incurred.

 

(c) Both the indemnifying party and the indemnified party shall cooperate fully
with one another in connection with the defense, compromise, or settlement of
any such claim or action, including, without limitation, by making available to
the other all pertinent information and witnesses within its control.

 

(d) No indemnified party shall have the right to settle any action brought
against it without the consent of the indemnifying party. The indemnifying party
shall have the right to settle any action brought against an indemnified party
as long as the indemnified party has been delivered a complete release as a
condition of the settlement.

 

6.6 Remedies Cumulative. The remedies provided for herein shall be cumulative
and shall not preclude assertion by any party of any other rights or the seeking
of any other remedies against any other party. Section 6.6 shall not limit,
impair or modify any provisions of this Agreement or otherwise impose any
additional liability or obligation on the Company for any liability or
obligation of the Shareholder ,other than the Company’s obligation to indemnify

the Shareholder hereunder.

 

6.7 Successors. The merger, consolidation, liquidation, dissolution or winding
up of, or any similar transaction with respect to the parties hereto, shall not
affect in any manner the obligations of the parties pursuant to Section 6 or any
other term or provision of this Agreement, and the parties covenant and agree to
make adequate provision for their liabilities and obligations hereunder in the
event of any such transaction.

 



 10 

 

 

SECTION 7.       GENERAL PROVISIONS.

 

7.1 Documentary Taxes. Each party shall pay any documentary or other taxes,
arising from the issuance of any capital stock by such party.

 

7.2 No Third Party Beneficiaries. Nothing in this Agreement shall it be
construed, to confer any rights or benefits upon any person (including, but not
limited to, any employee or former employee of the Shareholder) other than the
parties hereto, and solely to the extent provided in Section 6, the Shareholder
and the Company Indemnitees, and no other person ,shall have any rights or
remedies hereunder.

 

7.3 Specific Performance. Each of the parties acknowledges and agrees that the
other parties would be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each party agrees that the other party shall be
entitled, without the necessity of pleading or proving irreparable harm or lack
of an adequate remedy at law or posting any bond or other security, to

an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof. Any such claim for specific performance shall be brought and
determined in the appropriate federal or state court, in the State of Ohio and
in no other forum. The parties hereby irrevocably submit to the jurisdiction

of any such Florida state court or federal court in Ohio, in connection with
such claim for a specific performance.

 

7.4 Severability. If any parts of this Agreement are found to be void, the
remaining provisions of this Agreement shall nevertheless be binding with the
same effect as though the void parts were deleted.

 

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

 

7.6 Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors, heirs and
permitted assigns.

 

7.7 Notices. Any notice, report, demand, waiver, consent or other communication
given by a party under this Agreement shall be in writing, may be given by a
party or its legal counsel, and shall deemed to be duly given upon delivery by
Federal Express or similar overnight courier service which provides evidence of
delivery, or when delivered by facsimile transmission if a copy thereof is also
delivered in person or by overnight courier. Notices of address change shall be
effective only upon receipt notwithstanding the provisions of the foregoing
sentence.

 

Notice to the Shareholder shall be sufficient if given to:

 

With a copy to:

 



 11 

 

 

Notice to the Company shall be sufficient if given to:

 

Gareth Sheridan

309 Celtic Ct

Oviedo, FL, 32765

 

With a copy to:

 

7.8 Oral Evidence. This Agreement constitutes the entire agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.

 

7.9 Governing Law. This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Florida
without regard to choice of law considerations.

 

7.10 Arbitration. Any controversy, dispute or claim arising out of or relating
to this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Orlando, Florida (unless the

parties agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. In any such arbitration proceeding the parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof.

 

7.11 Tax Returns. The Shareholders agree to file or cause to have filed any
federal, state, and local tax returns as required for the Company from the time
of its incorporation until the Closing Date. A copy of all such returns will be
provided to the Company as soon as practicable after their filing.

 

7.12 Rescission period. The Company shall be granted a 6 (six) month rescission
period following the signing of this agreement to reverse any deal based off non
performance or misrepresentation.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed under seal as of the date first above written.

 

Nutriband, Inc.

 

 

By: /s/    Gareth Sheridan, President and CEO          By: /s/         By: /s/ 
        By: /s/  

 



 12 

 



 

SCHEDULE 1.1(A)

—————

 

SHARE ALLOCATION

——————————

 

Steve Lee – 1,000,000 shares of Nutriband Inc.

 

 



 

 



 

 



 

 



 

 



 

 



 

 

SCHEDULE 1.1(B)

—————

 

INITIAL BOARD MEMEBERS

——————————

Steve Lee

 

SCHEDULE 1.2(A)

—————

 

CONTRACTS OF EMI

——————————

 

“Contracts” means all contracts, agreements and other arrangements whether
written or oral, to which EMI is a party as to which the breach,
non-performance, failure to renew, or cancellation could have a material adverse
effect on the Assets, which Contracts are: NONE

 

 

SCHEDULE 1.2(B)

—————

 

INTELLECTUAL PROPERTY OF EMI

 

Full ownership, sales and contract rights to puRA brand, products, sales and
future sales

 

SCHEDULE 1.2(C)

—————

 

TANGIBLE AND INTANGIBLE ASSETS OF EMI

 

TANGIBLE ASSETS : Manufacturing equipment

INTANGIBLE ASSETS: ____________

 

 

13

 

 